Winfred S. Clardy Executive Director Teacher Retirement System Education Building West #3 Capitol Mall Little Rock, AR  72201
Dear Mr. Clardy:
This is in response to your request for an opinion regarding Ark. Stat. Ann. 80-1442 (8.02)(f) (Supp. 1985).  Your first question is as follows:
   For a new member filing a non-contributory election form, to be effective during the fiscal year in which he becomes a member, does the form have to be filed in the Teacher Retirement System Office before preparation of the payroll containing his first salary payment?
Ark. Stat. Ann. 80-1442 (8.02)(f) (Supp. 1985) provides as follows:
   Each member may elect, by written election filed with the system in accordance with rules and regulations adopted by the board, to eliminate future member contributions otherwise provided for in the section.  For a new member such elections shall (be) effective immediately if such election is so filed before preparation of the payroll containing his first salary payment, but in no event before July 1, 1986.  In all other circumstances such election shall be effective the July 1 immediately following the filing of such election, but in no event before July 1, 1986. . . .
We understand that the controversy instigating your question involved a new teacher who filed the election form with the local school rather than with the Teacher Retirement System office which did not receive same until after the teacher's first salary payment.
The second sentence of 80-1442 (8.02)(f) (Supp. 1985) is the applicable provision for new members.  That provisions required that the election be "so filed". That language appears to refer to the previous sentence which required that the election be filed "with the system".
Unless the context clearly requires a different meaning, "system" is defined to mean the Arkansas Teacher Retirement System.  Ark. Stat. Ann. 80-1437 (2.01) (Repl. 1980).  The context of 80-1442 (2.07)(f) (Supp. 1985) does not clearly indicate a different meaning is indicated for "system".  Consequently, the new member must file the election with the Teachers Retirement System before preparation of the payroll containing his first salary payment. This language appears to be clear and unambiguous.  There can be no construction of unambiguous language.  Bishop v. Linkway,280 Ark. 106, 655 S.W.2d 426 (1983).  It is therefore the opinion of this office the election must be filed with the Retirement System Office rather than the local school district.  No response to your second question is required.
The foregoing opinion which I hereby approve was prepared by Deputy Attorney General Thomas S. Gay.